DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 13 – “…objects in a region of portion…” should read ““…objects in a region of the portion…”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for lack of antecedent basis.

In regards to dependent claim 3, the limitation recites “system upon the waking” in line 5, in which no previous instance of “waking” the portable electronic 
In regards to dependent claim 4, this claim depends from a rejected base claim, and thus there is insufficient antecedent basis for the limitations in this claim.

Double Patenting (Non-Statutory)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Double patenting between App. 16/880,779 and App. 16/880,794
Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of copending Application No. 16/880794 in view of Ray (US 2018/0310113 A1) in further view of Chen (US 2019/0045207 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method of Application 16/880794 to use the VR or AR display techniques taught by Ray providing enhancements to rendered environments through analyzing conditions and managing capture devices while further incorporating the compression features of Chen’s device in order to provide techniques such as using context information for performing image compression for video rendering allowing for performing no or low-resolution processing on portions of the video that are outside the focus area of the user for virtual-reality (VR) and/or augmented-reality (AR) systems and applications thus reducing computational load applicable for 3D or AR/VR rendering systems. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Application 16/880779
Co-Pending Application 16/880794
Claim 1
Claim 1 in view of Ray in further view of Chen
Claim 2
Claim 1 in view of Ray in further view of Chen
Claim 3
Claim 1 in view of Ray in further view of Chen
Claim 4
Claim 1 in view of Ray in further view of Chen
Claim 5
Claim 1 in view of Ray in further view of Chen
Claim 6
Claim 1 in view of Ray in further view of Chen
Claim 7
Claim 1 in view of Ray in further view of Chen
Claim 8
Claim 1 in view of Ray in further view of Chen
Claim 9
Claim 1 in view of Ray in further view of Chen
Claim 10
Claim 1 in view of Ray in further view of Chen
Claim 11
Claim 11 in view of Ray in further view of Chen
Claim 12
Claim 11 in view of Ray in further view of Chen
Claim 13
Claim 11 in view of Ray in further view of Chen
Claim 14
Claim 11 in view of Ray in further view of Chen
Claim 15
Claim 11 in view of Ray in further view of Chen
Claim 16

Claim 17

Claim 18

Claim 19

Claim 20



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ray (US 2018/0310113 A1, hereinafter referenced “Ray”) in view of Chen (US 2019/0045207 A1, hereinafter referenced “Chen”).

In regards to claim 1, Ray discloses a portable electronic system (Ray, paragraph [0206]; Reference discloses implementation in mobile devices) comprising: 
-a sensor configured to capture three-dimensional (3D) information about objects in a physical world (Ray, paragraphs [0129]; Reference at paragraph [0129] discloses the environment information may be captured by one or more capture devices 616, 618, 620 for multiple n-dimensional environments 622, 624, the environment information may include one more of sounds from one or more sound sources or sensed events from one or more event sources 626, 628. Paragraph [0133] discloses the attributes of the objects and surfaces may include the acoustic properties of the material composing the objects and surfaces. The ray tracing engine 612 may superimpose the ray bundles 634 to the visual information presented during playback (i.e. sensors capture sounds and determine acoustic properties to detect objects in environment). Paragraph [0143] discloses that 3D information is captured by the capture devices); 
-an active memory (Ray, paragraph [0208]; Reference discloses in some embodiments, the processor 1602 includes cache memory 1604. Depending on the architecture, the processor 1602 can have a single internal cache or multiple levels of internal cache).
-a local memory (Ray, paragraph [0210]; Reference discloses in one embodiment the memory device 1620 can operate as system memory for the system 1600 (i.e. local memory), to store data 1622 and instructions 1621 for use when the one or more processors 1602 executes an application or process); 
-a transceiver configured for communication over a computer network with remote memory (Ray, Fig. 16 paragraph [0211]; Reference discloses In some embodiments, ICH 1630 enables peripherals to connect to memory device 1620 and processor 1602 via a high-speed I/O bus. The I/O peripherals include, but are not limited to, an audio controller 1646, a firmware interface 1628, a wireless transceiver 1626 (e.g., Wi-Fi, Bluetooth). Fig. 16 shows wireless transceiver connected to I/O Controller hub thus connecting it to remote memory); 
-and a processor communicatively coupled to the sensor, the active memory, the local memory, and the transceiver (Ray, Fig. 16; Reference illustrates sensor or portable device having processor connected to memories and transceiver through memory controller hub, processor bus, and I/0 Controller hub), and configured to execute computer executable instructions to provide a 3D representation of a portion of the physical world based at least in part on the 3D information about the objects in the physical world (Ray, paragraphs [0143], [0145], and [0198]; Reference at paragraph [0143] discloses The capture devices capture three-dimensional (3D) audio, and the capture device manager may be trained to predict settings and/or management of the capture devices using one or more of beam former or sound source localization algorithms through the available microphones . Paragraph [0145] discloses the environment information is stored as an object-based representation where each sound source may be recorded with location information.  Paragraph [0198] discloses the illustrated world space pipeline 1420 processes graphics objects in 3D space, where the position of each graphics object is known relative to other graphics objects and relative to a 3D coordinate system.), 


Ray does not explicitly disclose but Chen teaches
-wherein: the 3D representation of the portion of the physical world comprises a plurality of blocks, each block having values representing objects in a region of portion of the physical world at a point in time (Chen, paragraphs [0344], [0353], and [0534]; Reference at paragraph [0344] discloses that the 3D visual data may be generated by first partitioning the visual data into multiple blocks where each block includes a plurality of elements of the visual data (i.e. 3D representation of the portion of the physical world comprises a plurality of blocks, each block having values representing objects in a region of portion of the physical world). Paragraph [0353] discloses a process for collecting context information from photos in which when a photo is newly captured (e.g., by a mobile device), corresponding context information associated with the photo is collected, such as a timestamp (i.e. point in time), GPS coordinates, device orientation and motion states, and so forth. Paragraph [0534] discloses the detecting device performs local data collection, which may involve performing local analytics in order to acquire and/or generate data and/or metadata associated with the incident. The metadata, for example, may include or otherwise identify regions of interest (ROIs), geolocation names (e.g., addresses, cities, states, zip codes, landmarks, countries), tagging or labels on the scene of the incident derived using computer vision techniques (i.e. regions of portions of the physical world)); 
-and the computer executable instructions comprise instructions for: persisting the plurality of blocks in at least one of the active memory, the local memory and the remote memory when the portable electronic system changes to an inactive operation status (Chen, paragraphs [0143], [0240], [0560]; Reference at paragraph [0143] discloses that a shared cache (not shown) may be included in either processor or outside of both processors, yet connected with the processors via P-P interconnect, such that either or both processors' local cache information may be stored in the shared cache if a processor is placed into a low power mode). Paragraph [0240] discloses metadata database 1804 of storage architecture 1800 may be implemented as a persistent memory graph database (PMGD) to enable visual metadata to be searched more efficiently. For example, using persistent memory (PM) technology, a graph database containing the visual metadata can be stored both in-memory and persistently (i.e. persisting the plurality of blocks in at least one of the active memory, the local memory and the remote memory). Paragraph [0560] discloses an ICN network offers caching natively at the routing layer, meaning as data passes through a router it may optionally be cached for later usage (e.g., when the source of the data is unavailable due to mobility, interference, disconnectivity, an energy-saving sleep mode, and so forth). This has the side effect of making data available in multiple locations and potentially much closer to the requesters, which saves precious and often limited network resources (i.e. the portable electronic system changes to an inactive operation status)).
Ray and Chen are combinable because they are in the same field of context aware virtual display. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the AR sensory enhancement features of Ray to include the Context-aware image compression features of Chen in order to provide the user with a system that allows for use of a VR or AR display techniques proving enhancements to rendered environments through analyzing conditions and managing capture devices as taught by Ray, while incorporating Context-aware image compression features of Chen to allow for use of context information for performing image compression applicable to areas such as video rendering allowing for performing no or low-resolution processing on portions of the video that are outside the focus area of the user for virtual-reality (VR) and/or augmented-reality (AR) applications thus reducing computational load applicable to improving the AR and VR rendering systems as taught in Ray.

In regards to claim 2. Ray in view of Chen teach the portable electronic system of claim 1.
Ray further discloses
-wherein the inactive operation status is shutdown or sleep (Ray, paragraph [0137]; Reference discloses The capture device mode of operation may include an inactive mode, active mode, off mode, on mode, failed mode or a sleep mode.)  

In regards to claim 3. Ray in view of Chen teach the portable electronic system of claim 2.

-wherein persisting the plurality of blocks in at least one of the active memory, the local memory and the remote memory comprises, when the inactive operation status is sleep, persisting the plurality of blocks in respective memories that the plurality of blocks currently exist such that the plurality of blocks are accessible by the portable electronic system upon the waking of the portable electronic system (Chen, paragraphs [0143], [0240], [0560]; Reference at [0143] discloses a shared cache (not shown) may be included in either processor or outside of both processors, yet connected with the processors via P-P interconnect, such that either or both processors' local cache information may be stored in the shared cache if a processor is placed into a low power mode. Paragraph [0240] discloses metadata database 1804 of storage architecture 1800 may be implemented as a persistent memory graph database (PMGD) to enable visual metadata to be searched more efficiently. For example, using persistent memory (PM) technology, a graph database containing the visual metadata can be stored both in-memory and persistently (i.e. persisting the plurality of blocks in at least one of the active memory, the local memory and the remote memory). Paragraph [0560] discloses an ICN network offers caching natively at the routing layer, meaning as data passes through a router it may optionally be cached for later usage (e.g., when the source of the data is unavailable due to mobility, interference, disconnectivity, an energy-saving sleep mode, and so forth). This has the side effect of making data available in multiple locations and potentially much closer to the requesters, which saves precious and often limited network resources (i.e. the portable electronic system is in inactive status but persisting of memory takes place thus data “may optionally be cached for later usage”).  
Ray and Chen are combinable because they are in the same field of context aware virtual display. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the AR sensory enhancement features of Ray to include the Context-aware image compression features of Chen in order to provide the user with a system that allows for use of a VR or AR display techniques proving enhancements to rendered environments through analyzing conditions and managing capture devices as taught by Ray, while incorporating Context-aware image compression features of Chen to allow for use of context information for performing image compression applicable to areas such as video rendering allowing for performing no or low-resolution processing on portions of the video that are outside the focus area of the user for virtual-reality (VR) and/or augmented-reality (AR) applications thus reducing computational load applicable to improving the AR and VR rendering systems as taught in Ray.

In regards to claim 4. Ray in view of Chen teach the portable electronic system of claim 2.
Ray does not explicitly disclose but Chen teaches
-wherein persisting the plurality of blocks in at least one of the active memory, the local memory and the remote memory comprises, when the inactive operation status is shutdown (Chen, paragraphs [0143]; Reference discloses a shared cache (not shown) may be included in either processor or outside of both processors, yet connected with the processors via P-P interconnect, such that either or both processors' local cache information may be stored in the shared cache if a processor is placed into a low power mode), persisting at least a portion of blocks in the local memory to the remote memory, and persisting blocks in the active memory to the local memory and/or the remote memory (Chen, paragraphs [0167]-[0170], [0240], [0560]; Paragraphs [0167]-[0170] disclose the process of the distributed runtime environment 1214 being used to perform initial pre-processing on captured visual data 1217 in real-time… The resulting visual data or metadata 1217 generated by the distributed runtime environment 1214 may then be stored in a database or data storage 1218. Paragraph [0240] discloses metadata database 1804 of storage architecture 1800 may be implemented as a persistent memory graph database (PMGD) to enable visual metadata to be searched more efficiently. For example, using persistent memory (PM) technology, a graph database containing the visual metadata can be stored both in-memory and persistently (i.e. persisting the plurality of blocks in at least one of the active memory, the local memory and the remote memory). Paragraph [0560] discloses an ICN network offers caching natively at the routing layer, meaning as data passes through a router it may optionally be cached for later usage (e.g., when the source of the data is unavailable due to mobility, interference, disconnectivity, an energy-saving sleep mode, and so forth). This has the side effect of making data available in multiple locations and potentially much closer to the requesters, which saves precious and often limited network resources (i.e. the portable electronic system is in inactive status but persisting of memory takes place thus data “may optionally be cached for later usage”).  
Ray and Chen are combinable because they are in the same field of context aware virtual display. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the AR sensory enhancement features of Ray to include the Context-aware image compression features of Chen in order to provide the user with a system that allows for use of a VR or AR display techniques proving enhancements to rendered environments through analyzing conditions and managing capture devices as taught by Ray, while incorporating Context-aware image compression features of Chen to allow for use of context information for performing image compression applicable to areas such as video rendering allowing for performing no or low-resolution processing on portions of the video that are outside the focus area of the user for virtual-reality (VR) and/or augmented-reality (AR) applications thus reducing computational load applicable to improving the AR and VR rendering systems as taught in Ray.

In regards to claim 5. Ray in view of Chen teach the portable electronic system of claim 1.
Ray does not explicitly disclose but Chen teaches
-wherein the computer executable instructions comprise instructions for: computing one or more new blocks based at least in part on incoming 3D information about objects in the physical world (Chen, paragraph [0344]; Reference the 3D visual data may be generated by first partitioning the visual data into multiple blocks, where each block includes a plurality of elements of the visual data), 
Chen, paragraphs [0240] and [0701]-[0702]; Reference at paragraph [0240] discloses metadata database 1804 of storage architecture 1800 may be implemented as a persistent memory graph database (PMGD) to enable visual metadata to be searched more efficiently. For example, using persistent memory (PM) technology, a graph database containing the visual metadata can be stored both in-memory and persistently (i.e. persisting the plurality of blocks in memory).  Paragraphs [0701]-[0702] disclose FIGS. 81A-C illustrate an example using an image 8100 with multiple overlapping regions of interest 8102 a,b (as initially shown in FIG. 81A)….With the recursive division algorithm, however, it is possible to request the overlapping tile 8104 for both regions of interest 8102 a,b (as shown in FIG. 81C)…thus For maximum flexibility, a portfolio of techniques for choosing the layout of variable-sized tiles can be offered, thus enabling the applications to control the storage of relevant sub-sections of data using the most efficient approach).  
Ray and Chen are combinable because they are in the same field of context aware virtual display. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the AR sensory enhancement features of Ray to include the Context-aware image compression features of Chen in order to provide the user with a system that allows for use of a VR or AR display techniques proving enhancements to rendered environments through analyzing conditions and managing capture devices as taught by Ray, while incorporating Context-aware image compression features of Chen to allow for use of context information for performing image compression applicable to areas such as video rendering allowing for performing no or low-resolution processing on portions of the video that are outside the focus area of the user for virtual-reality (VR) and/or augmented-reality (AR) applications thus reducing computational load applicable to improving the AR and VR rendering systems as taught in Ray.

In regards to claim 6. Ray in view of Chen teach the portable electronic system of claim 5.
Ray does not explicitly disclose but Chen teaches
-wherein selecting, from the persisted blocks, the blocks at least in part overlapping with the one or more new blocks comprises comparing the one or more new blocks with the persisted blocks (Chen, paragraphs [0344], [0588], [0701], and [0702]; Reference at paragraph [0344] discloses the 3D visual data may be generated by first partitioning the visual data into multiple blocks, where each block includes a plurality of elements of the visual data). Paragraph [0588] discloses this disclosure presents various embodiments of a “converged node” that is designed to efficiently route/process/cache visual data streams flowing in an N-to-1 manner in edge and fog computing systems. The converged node enables the continued transmission of data even when there is a vast difference between the amount of incoming data and resources available for the outgoing data. This is possible due to the collective processing and caching of contextually-related streams, such as when multiple cameras capture images from different but overlapping perspectives (interpreted as the comparing of the visual data)  Paragraphs [0701]-[0702] disclose FIGS. 81A-C illustrate an example using an image 8100 with multiple overlapping regions of interest 8102 a,b (as initially shown in FIG. 81A)….With the recursive division algorithm, however, it is possible to request the overlapping tile 8104 for both regions of interest 8102 a,b (as shown in FIG. 81C)…thus For maximum flexibility, a portfolio of techniques for choosing the layout of variable-sized tiles can be offered, thus enabling the applications to control the storage of relevant sub-sections of data using the most efficient approach).  
Ray and Chen are combinable because they are in the same field of context aware virtual display. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the AR sensory enhancement features of Ray to include the Context-aware image compression features of Chen in order to provide the user with a system that allows for use of a VR or AR display techniques proving enhancements to rendered environments through analyzing conditions and managing capture devices as taught by Ray, while incorporating Context-aware image compression features of Chen to allow for use of context information for performing image compression applicable to areas such as video rendering allowing for performing no or low-resolution processing on portions of the video that are outside the focus area of the user for virtual-reality (VR) and/or augmented-reality (AR) applications thus reducing computational load applicable to improving the AR and VR rendering systems as taught in Ray.

In regards to claim 7. Ray in view of Chen teach the portable electronic system of claim 6.
Ray does not explicitly disclose but Chen teaches
Chen, paragraphs [0344], [0588], [0701], and [0702]; Reference at paragraph [0344] discloses the 3D visual data may be generated by first partitioning the visual data into multiple blocks, where each block includes a plurality of elements of the visual data). Paragraph [0588] discloses this disclosure presents various embodiments of a “converged node” that is designed to efficiently route/process/cache visual data streams flowing in an N-to-1 manner in edge and fog computing systems. The converged node enables the continued transmission of data even when there is a vast difference between the amount of incoming data and resources available for the outgoing data. This is possible due to the collective processing and caching of contextually-related streams, such as when multiple cameras capture images from different but overlapping perspectives (interpreted as the comparing of the visual data)  Paragraphs [0701]-[0702] disclose FIGS. 81A-C illustrate an example using an image 8100 with multiple overlapping regions of interest 8102 a,b (as initially shown in FIG. 81A)….With the recursive division algorithm, however, it is possible to request the overlapping tile 8104 for both regions of interest 8102 a,b (as shown in FIG. 81C)…thus For maximum flexibility, a portfolio of techniques for choosing the layout of variable-sized tiles can be offered, thus enabling the applications to control the storage of relevant sub-sections of data using the most efficient approach).  
Ray and Chen are combinable because they are in the same field of context aware virtual display. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the AR sensory enhancement features of Ray to include the Context-aware image compression features of Chen in order to provide the user with a system that allows for use of a VR or AR display techniques proving enhancements to rendered environments through analyzing conditions and managing capture devices as taught by Ray, while incorporating Context-aware image compression features of Chen to allow for use of context information for performing image compression applicable to areas such as video rendering allowing for performing no or low-resolution processing on portions of the video that are outside the focus area of the user for virtual-reality (VR) and/or augmented-reality (AR) applications thus reducing computational load applicable to improving the AR and VR rendering systems as taught in Ray.

In regards to claim 8. Ray in view of Chen teach the portable electronic system of claim 7.
Ray does not explicitly disclose but Chen teaches
-wherein comparing the one or more new blocks with the persisted blocks comprises when the active memory has no block at least in part overlapping with the one or more new blocks, comparing the one or more new blocks to blocks persisted in the local memory (Chen, Fig. 39 and paragraphs [0344], [0357], and [0588]; Reference at paragraph [0344] discloses the 3D visual data may be generated by first partitioning the visual data into multiple blocks, where each block includes a plurality of elements of the visual data. Paragraph [0357] discloses if a matching master photo is NOT identified at block 3906, the flowchart may then proceed to block 3910 to encode the new photo by itself. For example, when the new photo does not match any of the existing master photos, the new photo is encoded without referencing any other photos, and the flowchart may then proceed to block 3912 to designate the new photo as a master photo, allowing it to potentially be compressed with other subsequently captured photos. Paragraph [0588] discloses this disclosure presents various embodiments of a “converged node” that is designed to efficiently route/process/cache visual data streams flowing in an N-to-1 manner in edge and fog computing systems. The converged node enables the continued transmission of data even when there is a vast difference between the amount of incoming data and resources available for the outgoing data. This is possible due to the collective processing and caching of contextually-related streams, such as when multiple cameras capture images from different but overlapping perspectives (interpreted as the comparing of the visual data). Paragraph [0701] discloses for maximum flexibility, a portfolio of techniques for choosing the layout of variable-sized tiles can be offered, thus enabling the applications to control the storage of relevant sub-sections of data using the most efficient approach. ).  
Ray and Chen are combinable because they are in the same field of context aware virtual display. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the AR sensory enhancement features of Ray to include the Context-aware image compression features of Chen in order to provide the user with a system that allows for use of a VR or AR display techniques proving enhancements to rendered environments through analyzing conditions and managing capture devices as taught by Ray, while incorporating Context-aware image compression features of Chen to allow for use of context information for performing image compression applicable to areas such as video rendering allowing for performing no or low-resolution processing on portions of the video that are outside the focus area of the user for virtual-reality (VR) and/or augmented-reality (AR) applications thus reducing computational load applicable to improving the AR and VR rendering systems as taught in Ray.

In regards to claim 9. Ray in view of Chen teach the portable electronic system of claim 8.
Ray does not explicitly disclose but Chen teaches
-wherein comparing the one or more new blocks with the persisted blocks comprises when the local memory has no block at least in part overlapping with the one or more new blocks, comparing the one or more new blocks to blocks persisted in the remote memory (Chen, Fig. 39 and paragraphs [0344], [0357], and [0588]; Reference at paragraph [0344] discloses the 3D visual data may be generated by first partitioning the visual data into multiple blocks, where each block includes a plurality of elements of the visual data. Paragraph [0357] discloses if a matching master photo is NOT identified at block 3906, the flowchart may then proceed to block 3910 to encode the new photo by itself. For example, when the new photo does not match any of the existing master photos, the new photo is encoded without referencing any other photos, and the flowchart may then proceed to block 3912 to designate the new photo as a master photo, allowing it to potentially be compressed with other subsequently captured photos. Paragraph [0588] discloses this disclosure presents various embodiments of a “converged node” that is designed to efficiently route/process/cache visual data streams flowing in an N-to-1 manner in edge and fog computing systems. The converged node enables the continued transmission of data even when there is a vast difference between the amount of incoming data and resources available for the outgoing data. This is possible due to the collective processing and caching of contextually-related streams, such as when multiple cameras capture images from different but overlapping perspectives (interpreted as the comparing of the visual data). Paragraph [0701] discloses for maximum flexibility, a portfolio of techniques for choosing the layout of variable-sized tiles can be offered, thus enabling the applications to control the storage of relevant sub-sections of data using the most efficient approach. ).  
Ray and Chen are combinable because they are in the same field of context aware virtual display. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the AR sensory enhancement features of Ray to include the Context-aware image compression features of Chen in order to provide the user with a system that allows for use of a VR or AR display techniques proving enhancements to rendered environments through analyzing conditions and managing capture devices as taught by Ray, while incorporating Context-aware image compression features of Chen to allow for use of context information for performing image compression applicable to areas such as video rendering allowing for performing no or low-resolution processing on portions of the video that are outside the focus area of the user for virtual-reality (VR) and/or augmented-reality (AR) applications thus reducing computational load applicable to improving the AR and VR rendering systems as taught in Ray.


Ray does not explicitly disclose but Chen teaches
-wherein the computer executable instructions comprise instructions for: updating the plurality of blocks with the one or more new blocks (Chen, Fig. 39 and paragraphs [0344], [0357], and [0588]; Reference at paragraph [0344] discloses the 3D visual data may be generated by first partitioning the visual data into multiple blocks, where each block includes a plurality of elements of the visual data. Paragraph [0357] discloses if a matching master photo is NOT identified at block 3906, the flowchart may then proceed to block 3910 to encode the new photo by itself. For example, when the new photo does not match any of the existing master photos, the new photo is encoded without referencing any other photos, and the flowchart may then proceed to block 3912 to designate the new photo as a master photo, allowing it to potentially be compressed with other subsequently captured photos. Paragraphs [0701]-[0702] disclose FIGS. 81A-C illustrate an example using an image 8100 with multiple overlapping regions of interest 8102 a,b (as initially shown in FIG. 81A)….With the recursive division algorithm, however, it is possible to request the overlapping tile 8104 for both regions of interest 8102 a,b (as shown in FIG. 81C)…thus For maximum flexibility, a portfolio of techniques for choosing the layout of variable-sized tiles can be offered, thus enabling the applications to control the storage of relevant sub-sections of data using the most efficient approach (interpreted as updating of the block pertaining to the overlapping tiles)).  
Ray and Chen are combinable because they are in the same field of context aware virtual display. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the AR sensory enhancement features of Ray to include the Context-aware image compression features of Chen in order to provide the user with a system that allows for use of a VR or AR display techniques proving enhancements to rendered environments through analyzing conditions and managing capture devices as taught by Ray, while incorporating Context-aware image compression features of Chen to allow for use of context information for performing image compression applicable to areas such as video rendering allowing for performing no or low-resolution processing on portions of the video that are outside the focus area of the user for virtual-reality (VR) and/or augmented-reality (AR) applications thus reducing computational load applicable to improving the AR and VR rendering systems as taught in Ray.

In regards to claim 11. Ray discloses a method of operating a portable electronic system in an augmented reality system (Ray, Abstract and paragraph [0206]; Reference discloses implementation in mobile devices for AR), the method comprising: 
-with at least one processor (Ray, Fig. 16; Reference illustrates processor 1602): obtaining a plurality of blocks comprising three-dimensional (3D) information about surfaces in a physical world (Ray, paragraphs [0129]; Reference at paragraph [0129] discloses the environment information may be captured by one or more capture devices 616, 618, 620 for multiple n-dimensional environments 622, 624, the environment information may include one more of sounds from one or more sound sources or sensed events from one or more event sources 626, 628. Paragraph [0133] discloses the attributes of the objects and surfaces may include the acoustic properties of the material composing the objects and surfaces. The ray tracing engine 612 may superimpose the ray bundles 634 to the visual information presented during playback (i.e. capturing sounds and determine acoustic properties to detect objects in environment). Paragraph [0143] discloses that 3D information is captured by the capture devices); 



Ray does not explicitly disclose but Chen teaches
-storing at least one of the plurality of blocks in an active memory (Chen, paragraphs [0115] and [0344]; Reference at paragraph [0115] discloses any number of memory devices may be used to provide for a given amount of system memory (i.e. active memory). As examples, the memory may be random access memory (RAM)). Paragraph [0344] discloses for example, the 3D visual data may be generated by first partitioning the visual data into multiple blocks, where each block includes a plurality of elements of the visual data (i.e. plurality of blocks to be stored)); 
Chen, paragraphs [0229], [0337]-[0338]; Reference at paragraph [0229] discloses that as the volume of visual data generated in the real-world continues to grow, it is becoming increasingly common for visual data to be processed automatically by computers rather than manually reviewed by humans. Paragraph [0337] discloses two-dimensional (2D) compressed visual data may be transformed into a three-dimensional (3D) representation (i.e. provide a virtual content rendering of a portion of the physical world) in order to group related transform coefficients into the same channel.); 
-persisting the blocks in active memory upon transition to an inactive operation status at a first time; and upon a transition to an active operation status at a second time, after the first time, determining whether to use the persisted blocks for rendering virtual content to a user of the portable electronic system (Chen, paragraphs [0143], [0240], [0560]; Reference at paragraph [0143] discloses that a shared cache (not shown) may be included in either processor or outside of both processors, yet connected with the processors via P-P interconnect, such that either or both processors' local cache information may be stored in the shared cache if a processor is placed into a low power mode). Paragraph [0240] discloses metadata database 1804 of storage architecture 1800 may be implemented as a persistent memory graph database (PMGD) to enable visual metadata to be searched more efficiently. For example, using persistent memory (PM) technology, a graph database containing the visual metadata can be stored both in-memory and persistently (i.e. persisting the plurality of blocks in at least one of the active memory). Paragraph [0560] discloses an ICN network offers caching natively at the routing layer, meaning as data passes through a router it may optionally be cached for later usage (e.g., when the source of the data is unavailable due to mobility, interference, disconnectivity, an energy-saving sleep mode, and so forth). This has the side effect of making data available in multiple locations and potentially much closer to the requesters, which saves precious and often limited network resources (i.e. the portable electronic system changes to between active and inactive status and determination of when to use data). The reference previously details routing relevant data by location and time in paragraph [0529]).  
Ray and Chen are combinable because they are in the same field of context aware virtual display. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the AR sensory enhancement features of Ray to include the Context-aware image compression features of Chen in order to provide the user with a system that allows for use of a VR or AR display techniques proving enhancements to rendered environments through analyzing conditions and managing capture devices as taught by Ray, while incorporating Context-aware image compression features of Chen to allow for use of context information for performing image compression applicable to areas such as video rendering allowing for performing no or low-resolution processing on portions of the video that are outside the focus area of the user for virtual-reality (VR) and/or augmented-reality (AR) applications thus reducing computational load applicable to improving the AR and VR rendering systems as taught in Ray.

In regards to claim 12. Ray in view of Chen teach the method of claim 11.

-wherein the blocks are mesh blocks (Chen, paragraphs [0382] and [0385]; Reference discloses a multi-tiered storage approach may be used to store visual data in different locations and/or for different durations of time, depending on the particular level of sensitivity of the data….wallets or distributed keys, along with MESH or GOSSIP based communication protocol, can be used to provide improved and more secure key management solutions. Data blocks transferred over MESH protocol interpreted as mesh blocks).  
Ray and Chen are combinable because they are in the same field of context aware virtual display. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the AR sensory enhancement features of Ray to include the Context-aware image compression features of Chen in order to provide the user with a system that allows for use of a VR or AR display techniques proving enhancements to rendered environments through analyzing conditions and managing capture devices as taught by Ray, while incorporating Context-aware image compression features of Chen to allow for use of context information for performing image compression applicable to areas such as video rendering allowing for performing no or low-resolution processing on portions of the video that are outside the focus area of the user for virtual-reality (VR) and/or augmented-reality (AR) applications thus reducing computational load applicable to improving the AR and VR rendering systems as taught in Ray.

In regards to claim 13. Ray in view of Chen teach the method of claim 11.

-comprising: paging blocks between the active memory and a local memory based on current or projected field of view of a user of the portable electronic system (Ray, paragraph [0125]; Reference discloses in some embodiments the geometry processing unit 516 can add or delete elements in the geometry stream. The geometry processing unit 516 reads data that is stored in parallel processor memory or system memory for use in processing the geometry data. The viewport scale, cull, and clip unit 520 performs clipping, culling, and viewport scaling and outputs processed graphics primitives to a rasterizer 522.  Storing of geometric elements in various processor memory or system memory (i.e. paging blocks between memory) with respect to viewport or projected field of view of the portable electronic system (see Fig. 1)).  

In regards to claim 14. Ray in view of Chen teach the method of claim 11.
Ray does not explicitly disclose but Chen teaches
-further comprising, upon a transition to an inactive operation status, persisting the blocks in the local memory (Chen, paragraphs [0240] and [0560]; Reference discloses at paragraph [0240] discloses metadata database 1804 of storage architecture 1800 may be implemented as a persistent memory graph database (PMGD) to enable visual metadata to be searched more efficiently. For example, using persistent memory (PM) technology, a graph database containing the visual metadata can be stored both in-memory and persistently (i.e. persisting the plurality of blocks in at least one of the active memory, the local memory and the remote memory). Paragraph [0560] discloses an ICN network offers caching natively at the routing layer, meaning as data passes through a router it may optionally be cached for later usage (e.g., when the source of the data is unavailable due to mobility, interference, disconnectivity, an energy-saving sleep mode, and so forth). This has the side effect of making data available in multiple locations and potentially much closer to the requesters, which saves precious and often limited network resources (i.e. the portable electronic system changes to an inactive operation status)).  
Ray and Chen are combinable because they are in the same field of context aware virtual display. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the AR sensory enhancement features of Ray to include the Context-aware image compression features of Chen in order to provide the user with a system that allows for use of a VR or AR display techniques proving enhancements to rendered environments through analyzing conditions and managing capture devices as taught by Ray, while incorporating Context-aware image compression features of Chen to allow for use of context information for performing image compression applicable to areas such as video rendering allowing for performing no or low-resolution processing on portions of the video that are outside the focus area of the user for virtual-reality (VR) and/or augmented-reality (AR) applications thus reducing computational load applicable to improving the AR and VR rendering systems as taught in Ray.

In regards to claim 15. Ray in view of Chen teach the method of claim 11.
Ray further discloses
Ray, paragraph [0171]; Reference discloses the images captured by the cameras 1108, 1110, 1112, 1114, 1116, 1118, which may have overlapping fields of view, may be used to detect gestures made by the user as well as to analyze and/or reproduce the external environment on the displays 1104, 1106. In one example, the detected gestures are used by a graphics processing architecture (e.g., internal and/or external) to render and/or control a virtual representation of the user in a 3D game….The overlapping fields of view may also enable the HMD system 1100 to automatically detect obstructions or other hazards near the user (interpreted as the environmental reasoning regarding info for visual occlusion processing). Such an approach may be particularly advantageous in advanced driver assistance system (ADAS) applications. Tiling is previously described which represents the blocks of virtual content (see paragraph [0193])).  

In regards to claim 16. Ray discloses a non-transitory computer-readable medium with instructions stored thereon, that when executed on a processor (Ray, paragraph [0314]; Reference discloses implementation of method on computer readable storage medium), perform the acts comprising: 
-obtaining a plurality of blocks comprising three-dimensional (3D) information about surfaces in a physical world (Ray, paragraphs [0129]; Reference at paragraph [0129] discloses the environment information may be captured by one or more capture devices 616, 618, 620 for multiple n-dimensional environments 622, 624, the environment information may include one more of sounds from one or more sound sources or sensed events from one or more event sources 626, 628. Paragraph [0133] discloses the attributes of the objects and surfaces may include the acoustic properties of the material composing the objects and surfaces. The ray tracing engine 612 may superimpose the ray bundles 634 to the visual information presented during playback (i.e. capturing sounds and determine acoustic properties to detect objects in environment). Paragraph [0143] discloses that 3D information is captured by the capture devices); 



Ray does not explicitly disclose but Chen teaches
-storing at least one of the plurality of blocks in an active memory (Chen, paragraphs [0115] and [0344]; Reference at paragraph [0115] discloses any number of memory devices may be used to provide for a given amount of system memory (i.e. active memory). As examples, the memory may be random access memory (RAM)). Paragraph [0344] discloses for example, the 3D visual data may be generated by first partitioning the visual data into multiple blocks, where each block includes a plurality of elements of the visual data (i.e. plurality of blocks to be stored)); 
Chen, paragraphs [0229], [0337]-[0338]; Reference at paragraph [0229] discloses that as the volume of visual data generated in the real-world continues to grow, it is becoming increasingly common for visual data to be processed automatically by computers rather than manually reviewed by humans. Paragraph [0337] discloses two-dimensional (2D) compressed visual data may be transformed into a three-dimensional (3D) representation (i.e. provide a virtual content rendering of a portion of the physical world) in order to group related transform coefficients into the same channel.); 
-persisting the blocks in active memory upon transition to an inactive operation status at a first time; and upon a transition to an active operation status at a second time, after the first time, determining whether to use the persisted blocks for rendering virtual content to a user of the portable electronic system (Chen, paragraphs [0143], [0240], [0560]; Reference at paragraph [0143] discloses that a shared cache (not shown) may be included in either processor or outside of both processors, yet connected with the processors via P-P interconnect, such that either or both processors' local cache information may be stored in the shared cache if a processor is placed into a low power mode). Paragraph [0240] discloses metadata database 1804 of storage architecture 1800 may be implemented as a persistent memory graph database (PMGD) to enable visual metadata to be searched more efficiently. For example, using persistent memory (PM) technology, a graph database containing the visual metadata can be stored both in-memory and persistently (i.e. persisting the plurality of blocks in at least one of the active memory). Paragraph [0560] discloses an ICN network offers caching natively at the routing layer, meaning as data passes through a router it may optionally be cached for later usage (e.g., when the source of the data is unavailable due to mobility, interference, disconnectivity, an energy-saving sleep mode, and so forth). This has the side effect of making data available in multiple locations and potentially much closer to the requesters, which saves precious and often limited network resources (i.e. the portable electronic system changes to between active and inactive status and determination of when to use data). The reference previously details routing relevant data by location and time in paragraph [0529]).  
Ray and Chen are combinable because they are in the same field of context aware virtual display. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the AR sensory enhancement features of Ray to include the Context-aware image compression features of Chen in order to provide the user with a system that allows for use of a VR or AR display techniques proving enhancements to rendered environments through analyzing conditions and managing capture devices as taught by Ray, while incorporating Context-aware image compression features of Chen to allow for use of context information for performing image compression applicable to areas such as video rendering allowing for performing no or low-resolution processing on portions of the video that are outside the focus area of the user for virtual-reality (VR) and/or augmented-reality (AR) applications thus reducing computational load applicable to improving the AR and VR rendering systems as taught in Ray.


Ray does not explicitly disclose but Chen teaches
-wherein the blocks are mesh blocks (Chen, paragraphs [0382] and [0385]; Reference discloses a multi-tiered storage approach may be used to store visual data in different locations and/or for different durations of time, depending on the particular level of sensitivity of the data….wallets or distributed keys, along with MESH or GOSSIP based communication protocol, can be used to provide improved and more secure key management solutions. Data blocks transferred over MESH protocol interpreted as mesh blocks).    

In regards to claim 18. Ray in view of Chen teach the non-transitory computer-readable medium of claim 16.
Ray does not explicitly disclose but Chen teaches
-wherein the acts comprise paging blocks between the active memory and a local memory based on current or projected field of view of a user of the portable electronic system (Chen, paragraphs [0240] and [0560]; Reference discloses at paragraph [0240] discloses metadata database 1804 of storage architecture 1800 may be implemented as a persistent memory graph database (PMGD) to enable visual metadata to be searched more efficiently. For example, using persistent memory (PM) technology, a graph database containing the visual metadata can be stored both in-memory and persistently (i.e. persisting the plurality of blocks in at least one of the active memory, the local memory and the remote memory). Paragraph [0560] discloses an ICN network offers caching natively at the routing layer, meaning as data passes through a router it may optionally be cached for later usage (e.g., when the source of the data is unavailable due to mobility, interference, disconnectivity, an energy-saving sleep mode, and so forth). This has the side effect of making data available in multiple locations and potentially much closer to the requesters, which saves precious and often limited network resources (i.e. the portable electronic system changes to an inactive operation status)).  
Ray and Chen are combinable because they are in the same field of context aware virtual display. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the AR sensory enhancement features of Ray to include the Context-aware image compression features of Chen in order to provide the user with a system that allows for use of a VR or AR display techniques proving enhancements to rendered environments through analyzing conditions and managing capture devices as taught by Ray, while incorporating Context-aware image compression features of Chen to allow for use of context information for performing image compression applicable to areas such as video rendering allowing for performing no or low-resolution processing on portions of the video that are outside the focus area of the user for virtual-reality (VR) and/or augmented-reality (AR) applications thus reducing computational load applicable to improving the AR and VR rendering systems as taught in Ray.

In regards to claim 19. Ray in view of Chen teach the non-transitory computer-readable medium of claim 16.

-wherein the acts comprise, upon a transition to an inactive operation status, persisting the blocks in the local memory (Chen, paragraphs [0240] and [0560]; Reference discloses at paragraph [0240] discloses metadata database 1804 of storage architecture 1800 may be implemented as a persistent memory graph database (PMGD) to enable visual metadata to be searched more efficiently. For example, using persistent memory (PM) technology, a graph database containing the visual metadata can be stored both in-memory and persistently (i.e. persisting the plurality of blocks in at least one of the active memory, the local memory and the remote memory). Paragraph [0560] discloses an ICN network offers caching natively at the routing layer, meaning as data passes through a router it may optionally be cached for later usage (e.g., when the source of the data is unavailable due to mobility, interference, disconnectivity, an energy-saving sleep mode, and so forth). This has the side effect of making data available in multiple locations and potentially much closer to the requesters, which saves precious and often limited network resources (i.e. the portable electronic system changes to an inactive operation status)).  
Ray and Chen are combinable because they are in the same field of context aware virtual display. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the AR sensory enhancement features of Ray to include the Context-aware image compression features of Chen in order to provide the user with a system that allows for use of a VR or AR display techniques proving enhancements to rendered environments through analyzing conditions and managing capture devices as taught by Ray, while incorporating Context-aware image compression features of Chen to allow for use of context information for performing image compression applicable to areas such as video rendering allowing for performing no or low-resolution processing on portions of the video that are outside the focus area of the user for virtual-reality (VR) and/or augmented-reality (AR) applications thus reducing computational load applicable to improving the AR and VR rendering systems as taught in Ray.

In regards to claim 20. Ray in view of Chen teach the non-transitory computer-readable medium of claim 16.
Ray further discloses
-wherein using blocks from the active memory for rendering virtual content to the user comprises using the blocks for visual occlusion processing, and computing physics-based interactions and/or environmental reasoning (Ray, paragraph [0171]; Reference discloses the images captured by the cameras 1108, 1110, 1112, 1114, 1116, 1118, which may have overlapping fields of view, may be used to detect gestures made by the user as well as to analyze and/or reproduce the external environment on the displays 1104, 1106. In one example, the detected gestures are used by a graphics processing architecture (e.g., internal and/or external) to render and/or control a virtual representation of the user in a 3D game….The overlapping fields of view may also enable the HMD system 1100 to automatically detect obstructions or other hazards near the user (interpreted as the environmental reasoning regarding info for visual occlusion processing). Such an approach may be particularly advantageous in advanced driver assistance system (ADAS) applications. Tiling is previously described which represents the blocks of virtual content (see paragraph [0193])).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the Notice of references cited (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/TERRELL M ROBINSON/Examiner, Art Unit 2619